Citation Nr: 0031835	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-11 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The veteran had active duty from June 1972 to July 1975.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in April 1999.  



REMAND

The veteran has asserted that he suffers from PTSD due to 
stressful experiences while serving off the coast of Vietnam 
during the Vietnam War.  While a VA physician diagnosed the 
veteran with PTSD in outpatient treatment records dated from 
May to August 1998, and PTSD was again diagnosed on a 
September 1998 examination, the Board finds that the record 
contains no evidence that actually verifies the occurrence of 
the stressors that the veteran asserts were the cause of his 
PTSD.  Additionally, there has not been a full attempt to 
actually verify any of the stressor events that were reported 
by the veteran.

While the veteran asserts that he had combat exposure while 
serving off the coast of the Republic of Vietnam during the 
Vietnam war, the Board notes that the objective evidence of 
record does not verify that he was involved in combat.  A 
careful review of the veteran's service department records 
and his DD Form 214 shows that he served on board the USS 
LONG BEACH in 1973 and 1974 and participated in operations in 
the Gulf of Tonkin in July, August, and September 1973.  His 
decorations included, in part, a National Defense Service 
Medal.  His DD Form 214 indicates that the veteran's primary 
specialty was that of rifleman.  

Stressful incidents during service reportedly included  that 
of providing gunfire support while flying in helicopters on 
five search and rescue missions.  The veteran noted that he 
took incoming fire while on these missions that usually left 
from the USS PALAU or the USS LONG BEACH stationed in the 
Gulf of Tonkin.  Prior to determining whether the veteran has 
PTSD related to service, it is necessary remand this case to 
verify his claimed in-service stressors.  

Although the veteran has provided some information regarding 
the claimed stressors, the RO should make an additional 
request to the veteran for more details prior to forwarding 
this information to USASCRUR.  In so doing, the RO should 
once again request from the veteran a statement containing as 
much detail as possible regarding the stressors to which he 
was exposed during service.  

The Board notes that the file contains no record of medical 
treatment for mental health problems since the October 1998 
examination.  Any additional records showing ongoing 
treatment which are not already on file should be obtained.  

The Board emphasizes that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, it is incumbent upon the veteran to cooperate in any 
way that would facilitate the RO's efforts in developing this 
claim, to include providing specific stressor information, 
and reporting for an examination if the RO determines it is 
necessary.  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claim for 
service connection for PTSD.  The veteran 
should also be requested to submit the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and non-VA, who have 
treated him since service for symptoms of 
a psychiatric disorder.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO should request from the 
veteran a comprehensive statement, 
containing as much detail as possible, 
regarding the stressors to which he 
alleges he was exposed in service, to 
include the events surrounding the 
reported incidents where the veteran was 
providing gunfire support while flying in 
helicopters on search and rescue 
missions.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, etc.  The 
veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events, and 
that he must be as specific as possible 
because, without such details, an 
adequate search for verifying information 
cannot be conducted.  

3.  Regardless of the veteran's response, 
the RO should then review the entire 
file, including the veteran's previous 
statements of stressors and any 
additional information submitted by him 
or otherwise obtained pursuant to this 
remand, and prepare a summary of all the 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
Form 214 and DA Form 20, or equivalent, 
and all associated documents, should be 
sent to the appropriate service 
department in order to obtain information 
that might corroborate the veteran's 
alleged stressors.  That agency should be 
requested to provide unit histories 
regarding the veteran's assigned units 
during his service in and around the 
Republic of Vietnam in 1973.  

4.  The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to determine the nature and 
likely etiology of any current 
psychiatric disorder.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should specifically include or 
exclude a diagnosis of PTSD.  Based on 
his/her review of the case, the examiner 
should express an opinion, if possible, 
as to the medical probability that any 
currently demonstrated disorder is 
etiologically related to the veteran's 
service.  If PTSD is diagnosed, then the 
examiner should specify which stressor 
supports that diagnosis.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

5.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, if any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


